DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 Jun 2022 has been entered.  Claims 21-38 are pending in the application with claims 26, 32-33, and 36-37 remaining withdrawn.  Claims 21-24, 27, and 35 are currently amended.  Applicant’s amendment to the Drawings and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 09 Dec 2021. The claims are no longer interpreted as invoking 35 U.S.C. 112(f) following the amendment to the claims. The nonstatutory double patenting rejection is withdrawn based upon the amendment to the claims.
The prior 35 U.S.C. 102(a)(1) rejection is withdrawn as requested (Pg. 7-8) based on the amendment to the claims.
Applicant is requested to review the comments in the “Election/Restrictions” section of the Non-Final Office action and to consider cancellation of the withdrawn claims as they do not appear compatible with the requirements of independent claim 21.
Response to Arguments
Applicant’s arguments, see Pg. 7-8, filed 01 Jun 2022, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parnoff et al. (U.S. Patent 4679573) in view of Bell (U.S. Patent 6039696).
Examiner concurs with applicant’s assertion that amended claim 21 patentably distinguishes over the prior art of record (Pg. 7-8). The prior 35 U.S.C. 102(a)(1) is thus withdrawn.
Claim Objections
Claims 23-26 are objected to because of the following informalities:
Claim 23, Ln. 2-3 recites “the complementary conduit electrical interface” which should read “a complementary conduit electrical interface”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 27-30, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnoff et al. (U.S. Patent 4679573) in view of Bell (U.S. Patent 6039696).
Regarding claim 21, Parnoff discloses a sensor module (Fig. 1 #13, 15 and “gas analyzing apparatus” connected to #13; Col. 2, Ln. 12-34) adapted to be releaseably coupled to a conduit (Fig. 1 #11; Col. 3, Ln. 32-34) of a respiratory therapy system (Fig. 1), the sensor module comprising: a gases sampling passageway (Fig. 1 #13 and/or Fig. 2a #55; Col. 3, Ln. 17-34) adapted to receive gases from a lumen of the conduit; one or more sensors (Col. 2, Ln. 14-16 – “gas analyzing apparatus”) adapted to determine one or more characteristics of gases located within the gases sampling passageway; and a physical interface (Fig. 1 #51, 53; Col. 3, Ln. 17-34) adapted to releaseably couple the sensor module with a complementary conduit physical interface on an exterior of the conduit (Fig. 1) such that the gases sampling passageway is aligned with a pneumatic outlet (Fig. 1 #25; Col. 2, Ln. 55 – Col. 3, Ln. 4) of the conduit and the one or more sensors receive the gases through gases sampling passageway (Fig. 1; Col. 2, Ln. 14-16). The term “module” is understood from a plain language definition as “a unit operable together”. The claim does not require all of the sensor module to attach onto the conduit.
Parnoff fails to disclose a controller adapted to transmit a data signal outputted by the one or more sensors to at least one component of the respiratory therapy system.
Bell teaches a respiratory sensing assembly (e.g. Fig. 1) and teaches the desirability of implementing sensed respiratory flow parameters into an automated feedback loop mechanism which does not require clinician intervention (Col. 11, Ln. 28-35). One having ordinary skill in the art would have considered it prima facie obvious to have used a controller located at the gas analyzing apparatus of Parnoff to have transmitted data signals to the gas delivery components in Parnoff to allow those gas delivery components to perform the type of automated feedback loop mechanism taught by Bell.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Parnoff a controller adapted to transmit a data signal outputted by the one or more sensors to at least one component of the respiratory therapy system in order to provide the benefit of implementing sensed respiratory flow parameters into an automated feedback loop mechanism which does not require clinician intervention in view of Bell.
Regarding claim 27, Parnoff teaches the invention as modified above and further teaches the physical interface comprises a side protrusion (Fig. 1 #51, 53) adapted to fit through a corresponding aperture (Fig. 1 #37, 39) on the conduit physical interface.
Regarding claim 28, Parnoff teaches the invention as modified above and further teaches the physical interface is a snap fit mechanism (Fig. 1; Col. 3, Ln. 32-34).
Regarding claim 29, Parnoff teaches the invention as modified above and further teaches a tab (Fig. 1 #41, 43) adapted to be manipulated to facilitate release of the sensor module from the conduit physical interface.
Regarding claim 30, Parnoff teaches the invention as modified above and further teaches the gases sampling passageway extends in a direction substantially perpendicular to the lumen (Fig. 1).
Regarding claim 35, Parnoff teaches the invention as modified above and further teaches the sensor module is adapted to be positioned between the conduit and a patient interface (Fig. 1). Tubular section 11 places mounting assembly 15 in an intermediate position along a flow path of the respiratory system. Mounting assembly 15 is thus fluidically between an upstream conduit and a downstream patient interface.
Regarding claim 38, Parnoff teaches the invention as modified above and further teaches the one or more sensors is positioned outside of but in pneumatic communication with the lumen (Fig. 1; Col. 2, Ln. 14-16 – gas analyzing apparatus receives gas from tubular section 11).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnoff et al. (U.S. Patent 4679573) in view of Bell (U.S. Patent 6039696) and further in view of Kimmel et al. (U.S. Pub. 2004/0187871).
Regarding claim 22, Parnoff teaches the invention as modified above but fails to teach the controller is adapted to wirelessly transmit the data signal to the at least one component of the respiratory therapy system.
Kimmel teaches a compliance monitoring system (Figs. 1-2) including electronics (Fig. 2; ¶0023) adapted to wirelessly transmit a data signal (¶0023) to at least one component of the system. Kimmel teaches wireless transmission as an obvious design choice alternative to hard-wired communication (¶0023).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Parnoff the controller is adapted to wirelessly transmit the data signal to the at least one component of the respiratory therapy system based upon an obvious design choice to select between either wireless or hard-wired communications of data within a system in view of Kimmel.
Allowable Subject Matter
Claims 23-25, 31, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, Parnoff as modified above fails to teach or suggest the sensor module further comprises an electrical interface adapted to form an electrical connection with a complementary conduit electrical interface, wherein the physical interface is adapted to align the electrical interface with the conduit electrical interface. Parnoff has no consideration of an electrical connection between mounting subassembly 15 and tubular section 11 and one having ordinary skill in the art would not have considered it prima facie obvious to have made such a modification without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 31, Parnoff as modified above fails to teach or suggest an aperture allowing for communication between the gases sampling passageway and ambient air outside of the respiratory therapy system. Parnoff has no consideration of communicating between mounting subassembly 15 and ambient air outside of the system and one having ordinary skill in the art would not have considered it prima facie obvious to have made such a modification without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 34, Parnoff as modified above fails to teach or suggest one or more of the sensors comprise a membrane that allows for passage of water vapour without allowing for passage of liquid water. The sensor itself is of no particular concern to Parnoff based upon its location at the gas analyzing apparatus which is away from tubular section 11 there is not a preponderance of the evidence that one having ordinary skill in the art would have considered it prima facie obvious to have made such a modification without improper hindsight reasoning.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785